Citation Nr: 0706420	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness in the left eye, claimed as 
due to VA eye surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness in the left eye, claimed as 
due to VA eye surgery.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claim for compensation under 
38 U.S.C.A. § 1151 (West 2002), or what evidentiary burdens 
he must overcome with respect to the claim.  Therefore, a 
remand is required in order to allow for sufficient notice to 
the veteran.  Upon remand, the veteran will be free to submit 
additional evidence and argument on the question at issue.

Secondly, it appears that additional VA records may be 
outstanding.  In September 2001, the RO requested VA 
treatment records dated from 1975 to 1996, which cover the 
period of treatment under question, from the VA Medical 
Center (VAMC) in Indianapolis, Indiana.  In an October 2001 
response, the Indianapolis VAMC responded that the requested 
records had been transferred to the VAMC in Orlando, Florida.  
It is not clear whether the RO requested such records from 
the Orlando VAMC.  It is clear, however, that such records 
have not been associated with the claims file.  Because VA is 
on notice that there may be additional records that may be 
applicable to the veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and an additional attempt to obtain them should be 
made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement 
to compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness in the 
left eye, claimed as due to VA eye 
surgery, and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice should also ask the appellant to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate period of time for 
response.

2.  Attempt to obtain records from the 
Orlando, Florida VAMC dated from 1975 
to 1996, (which apparently were 
transferred there from the VAMC in 
Indianapolis).  If these records are no 
longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

3.  Then, after ensuring any other 
necessary development has been 
completed, including, e.g.  obtaining a 
supplemental medical opinion, 
readjudicate the veteran's claim for 
compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness in the 
left eye, claimed as due to VA eye 
surgery.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


